Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Elsherbini et. Al. (US 20190044047 A1 newly cited hereinafter Elsherbini).

Regarding claim 1, Elsherbini teaches in Figs. 3 with associated text quantum device comprising: 
a quantum chip 304 (paragraph [0060]); and 
5an interposer 314 on which the quantum chip is mounted (Fig. 3, paragraph [0069]), wherein 
the interposer comprises: 
a substrate 314; and 
a wiring layer (320 and 328-1 of material 324) disposed on a surface of the substrate on a side thereof on which the quantum chip is located (Fig. 3, paragraph [0068] and [0077]), and 
10the wiring layer comprises, in at least a part thereof, a first metal layer 320 formed of a superconducting material (Fig. 3, paragraph [0077]) and a second metal layer 328-1 formed of a non- superconducting material (Fig. 3, paragraph [0077]).  

Regarding claim 2, Elsherbini teaches the wiring layer 15comprises, in a first area thereof, the first metal layer and the second metal layer, the first area being at least a predetermined part of the wiring layer (portion facing resonators for example, Fig. 3, paragraph [0077]).  

Regarding claim 3, Elsherbini teaches the first metal layer is a metal layer closest to the quantum chip at least in the first area (Fig. 3, paragraph [0077]).  

25 Regarding claim 5, Elsherbini teaches the first area corresponds to an area of the wiring layer that is opposed to the quantum chip (Fig. 3, paragraph [0077]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini as applied to claim 2 and further in view of Chung et. Al. (US 20160260695 A1 hereinafter Chung).

	Regarding claim 4, Elsherbini teaches the quantum device according to Claim 2.
	Elsherbini does not specify a thickness of the second metal layer in the wiring layer is larger than that of the first metal layer in the wiring layer however Elsherbini depicts in Fig. 3 a thickness of the second metal layer in the wiring layer being larger than that of the first metal layer in the wiring layer and further teaches a thickness of the first metal layer being between about 100 and 300 nanometers (paragraph [0080]).
	Chung discloses in Fig. 1 with associated text a metal wiring layer 112 similar to the second metal layer of Elsherbini having a thickness of 3-10 microns so that by using such a thickness for the second metal layer or the full wiring layer of Elsherbini a thickness of the second metal layer in the wiring layer would be larger than that of the first metal layer in the wiring layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness similar to that taught by Chung for the second metal layer of Elsherbini because according to Chung such a thickness is suitable for such a metal layer, furthermore in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897